MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
                                                                    Jun 30 2020, 8:48 am
court except for the purpose of establishing
the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas P. Keller                                         Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Courtney L. Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Adam Garrison Campbell,                                  June 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2704
        v.                                               Appeal from the
                                                         St. Joseph Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      John M. Marnocha, Judge
                                                         The Honorable
                                                         Elizabeth A. Hardtke, Magistrate
                                                         Trial Court Cause No.
                                                         71D02-1809-F3-65



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020               Page 1 of 11
[1]   A jury found Adam Garrison Campbell (“Campbell”) guilty of battery causing

      serious bodily injury,1 a Level 5 felony, and Campbell pleaded guilty to battery

      causing moderate bodily injury,2 a Level 6 felony. On appeal, Campbell raises

      one issue which we restate as whether the trial court abused its discretion by

      ruling at trial that only part of Campbell’s statement was inadmissible on the

      grounds that he made a statement without having first been advised of his

      Miranda rights.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On September 1, 2018, Notre Dame University and the University of Michigan

      were playing a football game in South Bend. Tr. Vol. 2 at 11-12. Dustin

      Zimmerman (“Zimmerman”) arrived at an area near the stadium at 6:30 a.m.

      to tailgate and watch television with family and friends. Tr. Vol. 4 at 83. Later

      that afternoon, Zimmerman saw a little girl wandering by herself. Id. at 65, 84.

      Zimmerman’s mother stopped the girl and told her to go back to her parents.

      Id. at 65, 84. Soon after, a young boy escorted the girl back to her parents. Id.

      at 84. Zimmerman noticed that the girl’s mother was watching them from

      across the parking lot. Id. at 85. She approached Zimmerman and shouted,

      “don’t worry about it. I’m watching my fucking kids.” Id. at 85-86. She




      1
          See Ind. Code § 35-42-2-1(g).
      2
          See Ind. Code § 35-42-2-1(e).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 2 of 11
      continued to yell profanities at Zimmerman. Tr. Vol. 3 at 103; Tr. Vol. 4 at 86.

      Zimmerman told the woman that she needed to “watch [her] kid” and turned to

      walk away. Id. At that point, Brandon Gonzalez (“Gonzalez”) struck

      Zimmerman in the face, and Gonzalez and Zimmerman began to fight. Tr. Vol.

      3 at 104; Tr. Vol. 4 at 86-87, 121, 191-92. Campbell, who is Gonzalez’s cousin,

      joined the fray. Tr. Vol. 4 at 23, 52, 58-59.


[4]   As the fight progressed, Scott Knapper (“Knapper”), Zimmerman’s friend,

      noticed that Zimmerman had fallen to the ground and was bleeding from his

      back. Id. at 103. Knapper reached down, grabbed Zimmerman’s hand, and

      helped him up. Id. at 103. At that point, Knapper noticed that he had been

      stabbed. Id. Knapper saw Campbell holding a knife and smirking. Id. at 104.

      Soon after, Zimmerman noticed that he too had been stabbed. Id. at 88.


[5]   When police arrived, Campbell fled, but officers soon detained him. Tr. Vol. 3

      at 96-97; Tr. Vol. 4 at 26. Campbell was taken to the South Bend Police

      Department and interviewed by Detective James Taylor (“Detective Taylor”).

      Tr. Vol. 4 at 119-20. Campbell was not advised of his Miranda rights. State’s Ex.

      22; Appellant’s App. Vol. Two at 49.


[6]   The State charged Campbell with Count I, Level 5 felony battery by means of a

      deadly weapon for stabbing Zimmerman with a knife, and Count II, Level 3

      felony aggravated battery, for knowingly inflicting injury on Knapper that

      created a substantial risk of death. Appellant’s App. Vol. Two at 13. On February

      18, 2019, Campbell filed a motion to suppress his statement made to Detective


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 3 of 11
      Taylor, alleging that he was in custody when he spoke to Detective Taylor and

      that he had not been advised of his Miranda rights. Id. at 38-39. On March 29,

      2019, a hearing was held on Campbell’s motion. Tr. Vol. 2 at 7. During the

      hearing, a copy of Campbell’s recorded statement was not admitted into

      evidence. Id. at 7-17. Instead, the State presented testimony from Detective

      Taylor, who stated that Campbell was simply brought to the station as a person

      involved in the case and was not being treated as a suspect at that time. Id. at

      12. Detective Taylor testified that Campbell was not handcuffed, was seated in

      a normal interview room used for witnesses, offered a cup of water, and was

      informed that he was not being arrested. Id. at 12-15. The trial court took

      Campbell’s motion to suppress under advisement, and on April 23, 2019, it

      denied the motion. Id. at 17; Appellant’s App. Vol. Two at 48-49.


[7]   The jury trial commenced on May 15, 2019. Tr. Vol. 3 at 2. During the State’s

      case-in-chief, Campbell objected to the admission of his recorded statement,

      arguing that he was in custody when Detective Taylor questioned him, so

      Detective Taylor’s failure to read Campbell his Miranda rights made Campbell’s

      statement inadmissible. Tr. Vol. 4 at 123. The trial court overruled Campbell’s

      objection, finding that a reasonable person would not have felt compelled to

      make a statement or believe that they were not free to leave. Id. at 133-36.


[8]   The video of his interview was played for the jury, and Campbell again renewed

      his objection to the admission of his statement, noting that during the first few

      minutes of the interview, an officer had entered the room and returned

      Campbell’s personal property that had been collected from Campbell when he

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 4 of 11
had first arrived at the station. Id. at 139. Campbell argued that because his

property had been taken from him when he had first arrived, he was in custody

when Detective Taylor interviewed him, and, therefore, Detective Taylor

should have advised Campbell of his Miranda rights. Id. at 140-41. At this

point, the jury had viewed the first three minutes and forty-seven seconds of the

recorded statement. Id. at 147-48; State’s Ex. 22. The trial court granted

Campbell’s request to not admit the remaining part of the recorded statement.

Tr. Vol. 4 at 144. However, the trial court rejected Campbell’s argument that

the first part of his statement was also inadmissible. Id. at 144-45. Campbell

moved for a mistrial, contending that because the jury had viewed part of the

statement, there would be “unanswered questions” in the minds of the jurors.

Id. The trial court denied the motion for mistrial because it determined that the

portion of Campbell’s statement that the jury heard contained no inculpatory

statements. Id. The parties and the trial court agreed that it would be proper to

admonish the jurors, and after taking suggestions from the parties, the trial

court eventually admonished the jury as follows:


        You saw a video of [Campbell] and Detective Taylor. You may
        only consider the information you saw in the video from the
        point it began to the point it ended. You may not speculate on
        any other portions or sections of the video after it ended or
        speculate or consider that while you are in your final
        deliberations.


Id. at 150.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 5 of 11
[9]    At the conclusion of the jury trial, Campbell was found guilty of Level 5 felony

       battery resulting in serious bodily injury for attacking Knapper, a lesser-

       included offense of the original charge under Count II. Id. at 228; Appellant’s

       App. Vol. Two at 96. The jury was unable to return a verdict on the other count,

       Count I Level 5 felony battery by means of a deadly weapon for allegedly

       stabbing Zimmerman with a knife. Tr. Vol. 4 at 228; Appellant’s App. Vol. Two at

       96. In lieu of a retrial on Count I, Campbell pleaded guilty to Level 6 felony

       battery resulting in moderate bodily injury. Appellant’s App. Vol. Two at 135-39.

       The trial court sentenced Campbell to an aggregate term of six years, with four

       years executed. Id. at 183. Campbell now appeals. We will provide additional

       facts as necessary.


                                      Discussion and Decision
[10]   Campbell claims the trial court abused its discretion when it allowed the first

       part of his statement to be admitted, even though he admits nothing he said

       during that part of his statement was inculpatory. A trial court has broad

       discretion to rule on the admissibility of evidence. Peele v. State, 130 N.E.3d

       1195, 1198 (Ind. Ct. App. 2019). An abuse of discretion occurs when the

       admission of the evidence is clearly against the logic and effect of the facts and

       circumstances. Id. at 1198-99. When an accused is subjected to custodial

       interrogation, the State may not use statements from the interrogation unless it

       demonstrates the use of procedural safeguards to secure the accused’s privilege

       against self-incrimination. Davies v. State, 730 N.E.2d 726, 733 (Ind. Ct. App.

       2000) (citing Miranda v. Arizona, 384 U.S. 436, 444 (1966)), trans. denied. When

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 6 of 11
       a person is in custody, Miranda requires that he be informed of the right to the

       presence and advice of counsel during custodial interrogation by the police, of

       the right to remain silent, and that any statement he makes may be used as

       evidence against him. Bryant v. State, 959 N.E.2d 315, 321 (Ind. Ct. App.

       2011).


[11]   We agree with Campbell that the part of the statement reviewed by the jury

       contained no inculpatory statements. The published portion of the recorded

       statement shows Detective Taylor advising Campbell that he was at the station

       “for the drama that happened out there while you [were] partying.” State’s. Ex.

       22 at 00:14. Detective Taylor then collected personal information about

       Campbell, such as Campbell’s date of birth, age, address, place of employment

       and phone number. Id. at 00:51 to 02:07. Detective Taylor told Campbell that

       he simply wanted to know what Campbell “might have seen or heard out

       there.” Id. at 02:21. Detective Taylor also said that he wanted Campbell’s help

       to gather information and learn what actually happened. Id. at 02:35.

       Campbell told Detective Taylor that he had documented the fight with his

       phone. Id. at 02:49. When Detective Taylor asked Campbell if he had his

       phone with him, Campbell said that his phone was “with his personal

       property.” Id. at 02:54. Detective Taylor left the room and briefly spoke with

       another officer about getting the phone. Id. at 03:05. Detective Taylor returned

       to the room and asked Campbell, “What happened?” Id. at 03:25. Campbell

       responded, “I had just invited a friend out. We walked over to the front of the

       Ivory Court Inn.” Id. at 03:30. Campbell stopped talking as an officer brought

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 7 of 11
       Campbell’s personal property into the room, including Campbell’s phone. Id.

       at 03:36. Campbell then continued, “She got dropped off in an Uber. She

       called me, and then me and my friend . . . .” Id. at 03:43. The jury did not

       review the remainder of the statement. Tr. Vol. 4 at 144, 147-48. Campbell

       admits that he made no inculpatory statements during this exchange with

       Detective Taylor, and we find that the trial court did not abuse its discretion in

       refusing to rule that the first part of Campbell’s statement was inadmissible.3


[12]   Nonetheless, Campbell argues that he was prejudiced by the jury hearing the

       first part of the statement because it invited the jury to hypothesize about the

       content of the second portion of the statement, and Campbell asserts that the

       trial court’s admonishment that jurors should not speculate about the content of

       the second part of the statement did not prevent the jury from doing so. Proof

       of such speculation, according to Campbell, can be found in the jury’s verdicts.

       He reasons that because the jury deadlocked on Count I and found him guilty

       of only a lesser-included offense of Count II, the jury must have speculated

       about the content of the second part of the statement and that this tainted the

       jury’s deliberations. Campbell asserts: “As the old adage goes, ‘Where there’s

       smoke, there is fire.’ Although the jury was instructed not to speculate on what

       else might have been said on the taped statement, it is hard to believe, given the




       3
        Because we find that the trial court did not abuse its discretion in declining to rule that the first part of
       Campbell’s statement was inadmissible, we need not address Campbell’s argument that the trial court’s ruling
       was not harmless error.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020                    Page 8 of 11
       verdicts, that it was not a factor in their deliberations.” Appellant’s Br. at 14

       (citation omitted).


[13]   Appellate review of Campbell’s claim that the admonishment was inadequate is

       foreclosed by the doctrine of invited error. A party’s failure to object

       accompanied by the party’s affirmative request of a trial court raises the

       question of invited error. Brewington v. State, 7 N.E.3d 946, 974 (Ind. 2014).

       This doctrine forbids a party from taking “advantage of an error that she

       commits, invites, or which is the natural consequence of her own neglect or

       misconduct.” Wright v. State, 828 N.E.2d 904, 907 (Ind. 2005). The doctrine

       may apply to a variety of errors the party requested of the trial court, such as the

       adoption of an erroneous jury instruction or the admission of evidence

       prejudicial to the defendant. See, e.g., Brantley v. State, 91 N.E.3d 566, 573 (Ind.

       2018); Kingery v. State, 659 N.E.2d 490, 494 (Ind. 1995). Here, Campbell

       requested the admonishment. The trial court proposed the following language

       for the admonishment:


               Ladies and gentlemen of the jury, you saw a video of [Campbell]
               and Detective Taylor. . . . [Y]ou may only consider the
               information you saw in the video from the point it began to the
               point it ended. You may not speculate on any other portions or
               sections of the video after it ended.


       Tr. Vol. 4 at 146. Campbell then asked the trial court to include the phrase “or

       consider it in your deliberations.” Id. The trial court granted Campbell’s

       request. Id. The final form of the instruction, as read to the jury, stated the

       following:
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 9 of 11
               You saw a video of [Campbell] and Detective Taylor. You may
               only consider the information you saw in the video from the
               point it began to the point it ended. You may not speculate on
               any other portions or sections of the video after it ended or
               speculate or consider that while you are in your final
               deliberations.


       Id. at 150. Campbell did not object to this language; in fact, he had requested

       the admonishment and contributed some of the wording to the admonishment.

       Id.at 146-50. Thus, any alleged error in the admonishment is an error that

       Campbell invited by: 1) affirmatively requesting the admonishment; 2)

       proposing language for the admonishment; and 3) later failing to object to the

       language of admonishment when the trial court read the admonishment to the

       jury. See Brewington, 7 N.E.3d at 974. Thus, appellate review of this issue is

       foreclosed.


[14]   Nonetheless, we will briefly address Campbell’s argument on the merits. We

       presume that a timely and accurate admonition cures any error in the admission

       of evidence. See Suding v. State, 945 N.E.2d 731, 737 (Ind. Ct. App. 2011).

       Campbell’s attempt to rebut this presumption falls woefully short. Again, he

       argues that because the jury deadlocked on Count I and found him guilty of

       only a lesser-included offense of Count II, the jury must have hypothesized

       about the content of the second part of the statement and that this speculation

       tainted the jury’s deliberations. This is conjecture. There are a variety of

       explanations for the jury’s verdicts, and the most plausible explanation is the

       simplest one: the jury did not convict Campbell as charged because it


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 10 of 11
       concluded the State failed to prove beyond a reasonable doubt that Campbell

       was guilty as charged. Campbell’s hypothesis about the jury’s speculation

       about the content of the second part of his statement does not rebut our

       presumption that the trial court’s admonishment cured any potential error. See

       id.


[15]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2704 | June 30, 2020   Page 11 of 11